--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1

 
SECURITIES PURCHASE AGREEMENT
 


This SECURITIES PURCHASE AGREEMENT this (“Agreement”), dated as of October 30,
2013, by and among Lion Biotechnologies, Inc., a Nevada corporation (the
“Company”), and the entities listed on Exhibits A-1 and A-2 hereto (each, a
“Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions of this Agreement, the Purchasers
desire to purchase either (i) shares of the Company’s common stock, par value
$0.000041666 per share (the “Common Stock”), or (ii) shares of the Company’s
Series A Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Stock”), in each case with warrants to purchase additional shares of Common
Stock. 
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
WHEREAS, the Company has engaged ROTH Capital Partners, LLC to act as lead
placement agent (the “Placement Agent”) for the offering of the securities of
the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I
 
Purchase and Sale of Shares and Warrants
 
Section 1.1                      Purchase and Sale of Shares and Warrants.  Upon
the following terms and conditions, the Company shall issue and sell to the
Purchasers, and each Purchaser shall, severally but not jointly, purchase from
the Company either of the following securities:
 
(a)           Shares of Preferred Stock (the “Preferred Shares”) and warrants to
purchase shares of Common Stock equal to 100% of the number of shares of Common
Stock into which the Preferred Shares are initially convertible; or
 
(b)           Shares of Common Stock (the “Common Shares”) and warrants to
purchase shares of Common Stock equal to 100% of the number of Common Shares
purchased.
 

 
 

--------------------------------------------------------------------------------

 

The warrants shall be in substantially the form attached hereto as Exhibit B
(the “Warrants”).  Each Purchaser shall pay a purchase price of $1,000.00 for
each Preferred Share (including a warrant to purchase the number of shares of
Common Stock into which the Preferred Share is initially convertible) or $2.00
for each Common Share (including a warrant to purchase a share of Common Stock),
for an aggregate purchase price to the Company from each Purchaser (the
“Purchase Price”) equal to the amount set forth on the signature page hereof and
on Exhibits A-1 or A-2.  The Common Shares and the Preferred Shares are
collectively referred to herein as the “Shares”.  The Company and the Purchasers
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Section 4(a)(2) of
the Securities Act, and the rules and regulations promulgated thereunder,
including Regulation D (“Regulation D”), and/or upon such other exemption from
the registration requirements of the Securities Act as may be available with
respect to any or all of the investments to be made hereunder.


Section 1.2                      Purchase Price and Closing.  The Company agrees
to issue and sell to the Purchasers and, in consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Purchasers, severally but not jointly, agree to purchase
the number of Shares and Warrants set forth on the signature page hereof and
opposite their respective names on Exhibit A. The closing of the purchase and
sale of the Shares and Warrants to be acquired by the Purchasers from the
Company under this Agreement shall take place at the offices of the Company
located at 21900 Burbank Boulevard, 3rd Floor, Woodland Hills, California 91367
(the “Closing”) at 10:00 a.m., Pacific Time (i) on or before November __, 2013,
provided, that all of the conditions set forth in Article IV hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchasers
and the Company may agree upon (the “Closing Date”). The entire Purchase Price
payable by each Purchaser shall be payable in cash, by wire transfer or in
immediately available funds, at the Closing.
 
Section 1.3                      Warrants.  At the Closing, the Company shall
issue to each Purchaser such number of Warrants to purchase shares of Common
Stock as is set forth opposite such Purchaser’s name on Exhibit A hereto. The
Warrants shall be exercisable for five years from the date of issuance and shall
have an exercise price equal to $2.50 per share.
 
Section 1.4                      Underlying Shares and Warrant Shares.  The
Company has authorized and has reserved and covenants to continue to reserve,
free of preemptive rights and other similar contractual rights of stockholders,
a number of its authorized but unissued shares of Common Stock equal to the
aggregate number of shares of Common Stock necessary to effect the (a)
conversion of the Preferred Shares and (b) exercise of the Warrants. Any shares
of Common Stock issuable upon conversion of the Preferred Shares (and such
shares when issued) are herein referred to as the “Underlying Shares”.  Any
shares of Common Stock issuable upon exercise of the Warrants (and such shares
when issued) are herein referred to as the “Warrant Shares”. The Common Shares,
the Preferred Shares, the Underlying Shares, the Warrants and the Warrant Shares
are sometimes collectively referred to herein as the “Securities”.
 

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1                      Representations and Warranties of the
Company.  In order to induce the Purchasers to enter into this Agreement and to
purchase the Shares and the Warrants, the Company hereby makes the following
representations and warranties to the Purchasers and the Placement Agent, as
applicable:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.  Other than Lion Biotechnologies Acquisition Corp., an inactive
Delaware corporation, the Company does not have any subsidiaries or own
securities of any kind in any other entity.  Except as set forth on Schedule
2.1(a), the Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except for any jurisdiction(s) (alone or in the aggregate) in which the failure
to be so qualified will not have a Material Adverse Effect.  For the purposes of
this Agreement, “Material Adverse Effect” means any adverse effect on the
business, operations, properties, prospects or financial condition of the
Company which is material to such entity or other entities controlling or
controlled by such entity or which is likely to materially affect the Company’s
business or hinder the performance by the Company of its material obligations
hereunder and under the other Transaction Documents (as defined in Section
2.1(b) hereof).
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Certificate of Designation of Rights, Preferences and Privileges of the Series A
Convertible Preferred Stock setting forth the preferences, rights and
limitations of the Preferred Shares to be filed prior to the Closing by the
Company with the Secretary of State of Nevada substantially in the form attached
hereto as Exhibit C (the “Certificate of Designation”), the Registration Rights
Agreement dated as of even date herewith among the Company and the Purchasers
(the “Registration Rights Agreement”), the Warrants, and the other agreements
and documents contemplated hereby and thereby and executed by the Company or to
which the Company is party (collectively, the “Transaction Documents”), and to
issue and sell the Shares and the Warrants in accordance with the terms
hereof.  The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company, the Company’s board of
directors (the “Board of Directors”) or its stockholders is required. This
Agreement has been duly executed and delivered by the Company.  The other
Transaction Documents will have been duly executed and delivered by the Company
at or prior to the Closing.  Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by
 

 
3

--------------------------------------------------------------------------------

 

applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)           Capitalization.  The authorized capital stock of the Company and
the shares thereof issued and outstanding as of October 30, 2013, are set forth
on Schedule 2.1(c) hereto.  All of the outstanding shares of the Company’s
Common Stock and any other security of the Company have been duly and validly
authorized.  Except as set forth on Schedule 2.1(c) hereto, no shares of Common
Stock or any other security of the Company are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company.  Furthermore, except as set forth on Schedule 2.1(c) hereto, there are
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind (each, a “Person”) with respect to any of its equity or debt
securities.  The Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company. The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued prior
to the Closing complied with all applicable federal and state securities laws,
and no holder of such securities has a right of rescission or claim for damages
with respect thereto which could have a Material Adverse Effect. The Company has
furnished or made available to the Purchasers true and correct copies of the
Company’s Articles of Incorporation as amended and restated and in effect on the
date hereof (the “Articles”), and the Company’s Bylaws as in effect on the date
hereof (the “Bylaws”).
 
(d)           Issuance of Securities.  The Shares and the Warrants to be issued
at the Closing have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind and the holders
shall be entitled to all rights accorded to a holder of Common Stock.  The
Underlying Shares to be issued upon conversion of the Preferred Shares and the
Warrant Shares to be issued upon exercise of the Warrants have been duly
authorized by all necessary corporate action and when issued and paid for in
accordance with the terms of this Agreement and as set forth in the Certificate
of Designation or the Warrants, as applicable, such shares will be validly
issued and outstanding, fully paid and nonassessable, free and clear of all
liens, encumbrances and rights of refusal of any kind and the holders shall be
entitled to all rights accorded to a holder of Common Stock.
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) violate any
provision of the Articles or
 

 
4

--------------------------------------------------------------------------------

 

Bylaws, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s respective properties or assets are bound, (iii) create or impose
a lien, mortgage, security interest, charge or encumbrance of any nature on any
property or asset of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of their
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company  or by which any property or asset of the Company is bound or
affected, except, in all cases other than violations pursuant to clauses (i) or
(iv) (with respect to federal and state securities laws) above, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The business of the Company is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect.  The Company is not required under federal,
state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof or thereof (other than any filings which may be
required to be made by the Company with the Securities and Exchange Commission
(the “Commission”) and/or FINRA prior to or subsequent to the Closing, or state
securities administrators subsequent to the Closing, or any registration
statement which may be filed pursuant hereto or thereto).
 
(f)           Commission Documents; Financial Statements.  The Company has made
available to the Purchasers through the EDGAR system, true and complete copies
of the Company’s most recent Annual Report on Form 10-K for the fiscal year
ended December 31, 2012 (the “Form 10-K”), and all other reports, schedules,
forms, statements and other documents required to be filed by the Company
pursuant to the Securities Act and the Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, since
December 31, 2012 (all of the foregoing, including filings incorporated by
reference therein, being referred to herein as the “Commission Documents”).  The
Company has not provided to the Purchasers any material non-public information
or other information which, according to applicable law, rule or regulation,
should have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.  At the time of their filing, other than the timeliness of the
filings, each Commission Document complied in all material respects with the
requirements of the Securities Act or Exchange Act, as applicable, and the rules
and regulations of the Commission promulgated thereunder and other federal,
state and local laws, rules and regulations applicable to such documents, and,
at the time of its filing, each Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and
 

 
5

--------------------------------------------------------------------------------

 

regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the Notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its subsidiary as of the dates thereof
and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g)           No Material Adverse Change.  Since June 30, 2013, the Company has
not experienced or suffered any Material Adverse Effect.
 
(h)           No Undisclosed Liabilities.  The Company has not incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those set forth in the Commission Documents or incurred in the ordinary course
of the Company’s business since June 30, 2013, and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect on the Company.
 
(i)           No Undisclosed Events or Circumstances.  Since June 30, 2013,
except as disclosed in the Commission Documents filed prior to the date hereof,
(i) to the Company’s knowledge, there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to any
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
subsidiary or their respective businesses, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) trading day prior to
the date that this representation is made.
 
(j)           Title to Assets.  The Company has good and marketable title to all
of its personal property, free and clear of any mortgages, pledges, charges,
liens, security interests or other encumbrances of any nature whatsoever, except
for those that, individually or in the aggregate, do not have a Material Adverse
Effect.  All said leases of the Company are valid and subsisting and in full
force and effect.  The Company does not own any real property.
 

 
6

--------------------------------------------------------------------------------

 

(k)           Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened, against the Company which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto. Except as disclosed in
the Commission Documents, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the Company
or any of their respective properties or assets, which individually or in the
aggregate, would have a Material Adverse Effect. There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any officers or directors
of the Company in their capacities as such, which individually, or in the
aggregate, would have a Material Adverse Effect.
 
(l)           Compliance with Law.  The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state and
local governmental laws, rules, regulations and ordinances, except as set forth
in the Commission Documents or such that, individually or in the aggregate, the
noncompliance therewith would not have a Material Adverse Effect.  The Company
has all franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
(m)           Taxes.  The Company has accurately prepared and filed all federal,
state and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company for all current taxes and other charges to
which the Company is subject and which are not currently due and payable.  None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any period, nor of any basis for any such assessment, adjustment or contingency.
 
(n)           Certain Fees.  Except as set forth on Schedule 2.1(n) hereto, the
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(o)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the Commission Documents.  The
Company understands and confirms that the Purchasers will rely on the foregoing
representation in
 

 
7

--------------------------------------------------------------------------------

 

effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its subsidiaries, their respective businesses and the transactions
contemplated hereby, including any disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.2
hereof.
 
(p)           Intellectual Property.  The Company and its subsidiary have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with its current business as described in the
Commission Documents (collectively, the “Intellectual Property
Rights”).  Neither the Company nor its subsidiary has received a notice (written
or otherwise) that any of the material Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned, within two (2) years from the date of this Agreement.  Neither the
Company nor any of its subsidiaries has received, since the date of the latest
audited financial statements included within the Commission Documents, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person.  To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights.  The Company and its subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.
 
(q)           Books and Records; Sarbanes-Oxley; Internal Accounting
Controls.  The books, records and documents of the Company accurately reflect in
all material respects the information relating to the business of the Company,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and its subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and its subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and its subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
 

 
8

--------------------------------------------------------------------------------

 

report under the Exchange Act the conclusions of the certifying officers about
the weakneses of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have adversely affected, or
is reasonably likely to adversely affect, the internal control over financial
reporting of the Company.
 
(r)           Material Agreements.  Except for the Transaction Documents or as
included as exhibits to the Commission Documents, the Company is not a party to
any written or oral contract, instrument, agreement, commitment, obligation,
plan or arrangement, a copy of which would be required to be filed with the
Commission (collectively, “Material Agreements”) if the Company was registering
securities under the Securities Act.  Except as described in the Commission
Documents with respect to the Company’s failure to pay approximately $632,000 to
the National Institutes of Health, an agency within the Department of Health and
Human Services (“NIH”) under the Patent License Agreement that the Company
entered into with the NIH as of October 5, 2011, the Company has in all material
respects performed all the obligations required to be performed by it to date
under the foregoing agreements, and the Company has not a notice of default and,
to the best of the Company’s knowledge, it is not in default under any Material
Agreement now in effect, the result of which could cause a Material Adverse
Effect.
 
(s)           Transactions with Affiliates.  Except as set forth in the
Commission Documents, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.
 
(t)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.  The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the OTC
Markets, or any other market or exchange on which the Common Stock is listed or
quoted for trading on the Closing Date.
 
(u)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
 

 
9

--------------------------------------------------------------------------------

 

for any purposes, including the Securities Act which would require the
registration of any such securities under the Securities Act.
 
(v)           Securities Act of 1933.  The Company has complied and will comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities, or similar securities to,
or solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws. Neither the Company nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities.
 
(w)           Governmental Approvals.  Except for the filing of any notice prior
or subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Shares and the
Warrants, or for the performance by the Company of its obligations under the
Transaction Documents.
 
(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(y)           Foreign Corrupt Practices.  Neither the Company nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of Foreign Corrupt
Practices Act of 1977, as amended.
 
(z)           No Disagreements with Accountants.  There are no disagreements of
any kind presently existing between the Company and the accountants formerly or
presently employed by the Company.
 

 
10

--------------------------------------------------------------------------------

 

(aa)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(bb)           Investment Company Act Status.  The Company is not, and as a
result of and immediately upon Closing will not be, an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
(cc)           Absence of Manipulation.  The Company has not, and to the
Company’s knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation to be paid to the Placement Agent and
any other placement agents identified in Schedule 2(n) in connection with the
issuance of the Securities.
 
(dd)           Office of Foreign Assets Control.  Neither the Company nor, to
the Company's knowledge, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(ee)           U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
(ff)           Bank Holding Company Act.  The Company is not subject to the Bank
Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”).  The
Company does not own or control, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  The Company does not
exercise a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA and to regulation by the Federal Reserve.
 

 
11

--------------------------------------------------------------------------------

 

(gg)           Money Laundering.  The operations of the Company are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
 
(hh)           Acknowledgement Regarding Purchaser’s Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Section 2.2(f) hereof), it is understood and acknowledged by the Company
that: (i) none of the Purchasers has been asked by the Company to agree, nor has
any Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares or Warrant Shares deliverable with respect to Securities
are being determined, and (z) such hedging activities (if any) could reduce the
value of the existing stockholders’ equity interests in the Company at and after
the time that the hedging activities are being conducted.  The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.
 
(ii)           Regulatory Permits.  The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to for their respective
businesses as currently conducted and as described in the Commission Documents,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(jj)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
subsidiary, and neither the Company nor any of its subsidiaries is a party to a
collective bargaining agreement, and the Company and its subsidiaries believe
that their relationships with their employees are good.  To the knowledge of the
Company, no executive officer of the Company or any of its subsidiaries, is, or
is now expected to be, in violation of any
 

 
12

--------------------------------------------------------------------------------

 

material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its subsidiaries are in compliance with all
United States. federal, state, local and foreign laws and regulations relating
to employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(kk)           No Disqualification Events.  None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, a "Company Covered Person" and, together, "Company Covered
Persons") is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification
Event"), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Company Covered Person is subject to a Disqualification Event.  The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Placement Agent a copy of any disclosures
provided thereunder.
 
(ll)           Other Covered Persons.  The Company is not aware of any Person
(other than any Company Covered Person or Placement Agent Covered Person (as
defined in Section 2.3(a))) that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Securities pursuant to this Agreement.
 
(mm)           Notice of Disqualification Events.  The Company will notify the
Purchasers and the Placement Agent in writing, prior to the Closing Date of (i)
any Disqualification Event relating to any Company Covered Person and (ii) any
event that would, with the passage of time, become a Disqualification Event
relating to any Company Covered Person.
 
Section 2.2                      Representations and Warranties of the
Purchasers.  Each of the Purchasers hereby makes the following representations
and warranties to the Company with respect solely to itself and not with respect
to any other Purchaser:
 
(a)           Organization and Standing of the Purchasers.  If such Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)           Authorization and Power.  Such Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Shares and Warrants being sold to it hereunder. The execution,
delivery and performance of the Transaction Documents by such Purchaser and the
consummation by it of the transactions contemplated
 

 
13

--------------------------------------------------------------------------------

 

hereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Purchaser or its Board
of Directors, stockholders, or partners, as the case may be, is required. This
Agreement has been duly authorized, executed and delivered by such Purchaser.
The other Transaction Documents constitute, or shall constitute when executed
and delivered, valid and binding obligations of such Purchaser enforceable
against such Purchaser in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c)           Acquisition for Investment.  Such Purchaser is purchasing the
Shares and acquiring the Warrants solely for its own account for the purpose of
investment and not with a view to or for sale in connection with the
distribution thereof. Such Purchaser does not have a present intention to sell
any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any Person; provided, however, that by making the representations herein
and subject to Section 2.2(e) below, such Purchaser does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to pledge any of the Securities for margin purposes and/or to dispose of any of
the Securities at any time in accordance with federal and state securities laws
applicable to such disposition. Such Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities, and (iii) has been given full access to such records of the
Company and to the officers of the Company as it has deemed necessary or
appropriate to conduct its due diligence investigation.
 
(d)           Rule 144.  Such Purchaser understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available. Such Purchaser acknowledges that
it is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(e)           General.  Such Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of United States federal and state securities laws and the Company
is relying in part upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
suitability of such Purchaser to acquire the Securities. Such Purchaser
understands that no United States federal or state agency or any government or
governmental agency has passed upon or made any recommendation or endorsement of
the Securities.
 
(f)           Experience of Such Purchaser; Independent Investment
Decision.  Such Purchaser, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and
 

 
14

--------------------------------------------------------------------------------

 

risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.  Such Purchaser understands
that the Placement Agent has acted solely as the agent of the Company in this
placement of the Securities and such Purchaser has not relied on the business or
legal advice of the Placement Agent or any of its agents, counsel or affiliates
in making its investment decision hereunder, and confirms that none of such
persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated herein..
 
(g)           No General Solicitation.  Such Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.
 
(h)           Accredited Investor.  At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act, as amended by the Dodd-Frank Wall Street Reform
and Consumer Protection Act.  Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act.  Such Purchaser has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities. Such Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 
(i)           Certain Trading Activities.  Other than with respect to the
purchase of Securities hereunder, such Purchaser has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Purchaser, engaged in any transactions in the securities of the Company
(including, without limitation, any short sales (as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act) involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company, the Placement Agent or any other Person regarding the specific
investment contemplated hereby.  Such Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with it will
engage in any purchase or sale of securities of the Company (including short
sales) prior to the time that the transactions contemplated by this Agreement
are first publicly disclosed.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation and covenant set forth above shall apply only with respect to the
portion of assets managed by the portfolio manager that has knowledge about the
financing transaction contemplated by this Agreement.  Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or
 

 
15

--------------------------------------------------------------------------------

 

securing of, available shares to borrow in order to effect short sales or
similar transactions in the future.
 
(j)           Compliance.  No part of the funds being used by such Purchaser to
acquire the Securities has been, or shall be, directly or indirectly derived
from, or related to, any activity that may contravene United States federal or
state or non-United States laws or regulations, including, without limitation,
Money Laundering Laws.
 
Section 2.3                      Representations and Warranties of the Placement
Agent.  The Placement Agent hereby makes the following representations and
warranties to the Company and to the Purchasers with respect solely to itself:
 
(a)           No Disqualification Events.  The Placement Agent represents that
neither it, nor any of its directors, executive officers, general partners,
managing members or other officers participating in the offering of Securities
(each, a "Placement Agent Covered Person" and, together, "Placement Agent
Covered Persons"), is subject to any Disqualification Event except for a
Disqualification Event (i) contemplated by Rule 506(d)(2) of the Securities Act
and (ii) a description of which has been furnished in writing to the Company
prior to the date hereof or, in the case of a Disqualification Event occurring
after the date hereof, prior to the date of any offering of Securities.
 
(b)           Other Covered Persons.  The Placement Agent represents that it is
not aware of any Person (other than any Company Covered Person or Placement
Agent Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of
Securities pursuant to this Agreement.  The Placement Agent will notify the
Company, prior to the Closing Date, of any agreement entered into between such
Placement Agent and such person in connection with such sale.
 
(c)           Notice of Disqualification Events. The Placement Agent will notify
the Company in writing, prior to the Closing Date of (i) any Disqualification
Event relating to any Placement Agent Covered Person not previously disclosed to
the Company in accordance with Section 2.3(a), and (ii) any event that would,
with the passage of time, become a Disqualification Event relating to any
Placement Agent Covered Person.
 
 
ARTICLE III
 
Covenants
 
The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.
 
Section 3.1                      Securities Compliance.  The Company shall
notify the Commission, in accordance with its rules and regulations, of the
transactions contemplated by any of the Transaction Documents, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchasers, or their respective subsequent holders.
 

 
16

--------------------------------------------------------------------------------

 

Section 3.2                      Listing of Common Stock. The Company hereby
agrees to use best efforts to maintain the listing or quotation of the Common
Stock on the OTC Markets or such other market on which it is currently listed,
and if required, concurrently with the Closing, the Company shall apply to list
or quote all of the Underlying Shares and Warrant Shares on such trading market
and promptly secure the listing of all of the Underlying Shares and Warrant
Shares on such trading market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other trading market, it will
then include in such application all of the Underlying Shares and Warrant
Shares, and will take such other action as is necessary to cause all of the
Underlying Shares and Warrant Shares to be listed or quoted on such other
trading market as promptly as possible.  The Company will then take all action
reasonably necessary to continue the listing or quotation and trading of its
Common Stock on a trading market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the trading market.
 
Section 3.3                      Keeping of Records and Books of Account.  The
Company shall keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company, and in which, for each fiscal year,
all proper reserves for depreciation, depletion, obsolescence, amortization,
taxes, bad debts and other purposes in connection with its business shall be
made.
 
Section 3.4                      Use of Proceeds. The Company will use the net
proceeds from the sale of the Securities to repay existing indebtedness,
research and development of its product candidates, and for working capital
purposes and not for the redemption of any Common Stock, debentures, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exchangeable for, or otherwise entitles the holder thereof
to receive Common Stock.
 
Section 3.5                      Reservation of Shares of Common Stock.  So long
as the Preferred Shares or Warrants remain outstanding, the Company shall take
all action necessary to at all times have authorized, and reserved for the
purpose of issuance, the maximum number of shares of Common Stock to effect the
conversion of the Preferred Shares and the exercise of the Warrants.
 
Section 3.6                      Disclosure of Transactions and Other Material
Information.  On or before 8:30 a.m., New York City time, on the Business Day
immediately following the Closing Date, the Company shall file a Current Report
on Form 8-K (including all attachments, the “8-K Filing”) with the Commission
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K this
Agreement, the Warrants and the Registration Rights Agreement, and the schedules
hereto and thereto in the form required by the Exchange Act.  As of the time of
the filing of the 8-K Filing with the Commission, no Purchaser shall be in
possession of any material, nonpublic information received from the Company or
any of their respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing.  The Company shall not, and shall cause each of its
respective officers, directors, employees and agents not to, provide any
Purchaser with any material, nonpublic information regarding the Company from
and after the filing of the 8-K Filing with the Company without the express
written consent of such Purchaser.  Subject to the
 

 
17

--------------------------------------------------------------------------------

 

foregoing, neither the Company nor any Purchaser shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of any Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith, and (ii) as is required by applicable
law and regulations (provided that in the case of clause (i) above Purchaser
shall be notified by the Company (although the consent of such Purchaser shall
not be required) in connection with any such press release or other public
disclosure prior to its release).
 
Section 3.7                      Acknowledgment of Dilution.  The Company
acknowledges that the issuance of the Securities may result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions.  The Company further acknowledges that its
obligations under the Transaction Documents, including, without limitation, its
obligation to issue the Shares, the Underlying Shares and Warrant Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
Section 3.8                      Form D; Blue Sky Filings.  The Company agrees
to timely file a Form D with respect to the Securities as required under
Regulation D and to provide a copy thereof, promptly upon request of any
Purchaser.  The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Purchasers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Purchaser.
 
Section 3.9                      Furnishing of Information; Public Information.
 
(a)           Until the later of the time that (i) no Purchaser owns Securities
or (ii) the Warrants have expired, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act.
 
(b)           At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Purchase Price of such Purchaser’s Securities on the day of a Public Information
Failure and on every thirtieth (30th) day (pro rated for periods totaling less
than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and
 

 
18

--------------------------------------------------------------------------------

 

(b) such time that such public information is no longer required for the
Purchasers to transfer the Common Shares, the Underlying Shares and Warrant
Shares pursuant to Rule 144.  The payments to which a Purchaser shall be
entitled pursuant to this Section 3.9 are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
trading day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Public Information Failure, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.  Notwithstanding the foregoing, the aggregate amount of
Public Information Payments due hereunder shall not exceed twelve percent
(12.0%) of the aggregate Purchase Price of such Purchaser’s Securities.
 
Section 3.10                      Integration.  The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.
 
Section 3.11                      Subsequent Equity Sales.
 
(a)           From the date hereof until the one (1) year anniversary of the
Closing Date, neither the Company nor any of its subsidiaries shall, without the
written consent of the holders of at least a majority in interest of the
then-outstanding Shares issued hereunder, (y) issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents or (z) obtain any other additional
financing.  “Common Stock Equivalents” means any securities of the Company or
its subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
(b)           From the date hereof until no Purchaser holds Securities, the
Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction.  “Variable Rate Transaction” means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon and/or varies
with the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the
 

 
19

--------------------------------------------------------------------------------

 

occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.  Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
 
(c)           Notwithstanding the foregoing, this Section 3.11 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.  “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, consultants, officers or directors of the
Company pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of the
Securities issued pursuant to this Agreement and/or other securities exercisable
or exchangeable for or convertible into shares of Common Stock issued and
outstanding on Closing Date or as disclosed in the Corporation’s Disclosure
Schedules, provided that such securities have not been amended on or after the
Closing Date to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Corporation, provided that any
such issuance shall only be to a Person (or to the equityholders of a Person)
which is, itself or through its subsidiaries, an operating company or an owner
of an asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, (d) Common Stock and/or Common
Stock purchase warrants as payment, in full or part, for up to an aggregate of
up to $2,000,000 of liabilities and other indebtedness owed by the Company as of
the date of this Agreement to certain of its vendors, creditors, professionals
and other obligees, (e) up to 2,690,000 shares of Common Stock issuable by the
Company pursuant to the provisions of that certain Agreement and Plan of Merger,
dated July 24, 2013, between the Company, Lion Biotechnologies, Inc., a Delaware
corporation, and Genesis Biopharma Sub, Inc., a Delaware corporation and newly
formed merger subsidiary wholly owned by the Company and (f) 400,000 shares of
Common Stock issuable to Alpha Capital Anstalt which were purchased from the
Company on May 6, 2013.
 
Section 3.12                      Equal Treatment of Purchasers.  No
consideration (including any modification of any Transaction Document) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration is also offered to
all of the parties to this Agreement.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
Section 3.13                      Conversion and Exercise Procedures.  Each of
the form of Notice of Exercise included in the Warrants and the form of Notice
of Conversion included in the
 

 
20

--------------------------------------------------------------------------------

 

Certificate of Designation set forth the totality of the procedures required of
the Purchasers in order to exercise the Warrants or convert the Preferred
Stock.  No additional legal opinion, other information or instructions shall be
required of the Purchasers to exercise their Warrants or convert their Preferred
Stock.  The Company shall honor exercises of the Warrants and conversions of the
Preferred Stock and shall deliver Underlying Shares in accordance with the
terms, conditions and time periods set forth in the Transaction Documents.
 
 
ARTICLE IV
 
Conditions
 
Section 4.1                      Conditions Precedent to the Obligation of the
Company to Close and to Sell the Shares and Warrants.  The obligation hereunder
of the Company to close and issue and sell the Shares and the Warrants to the
Purchasers on the Closing Date is subject to the satisfaction or waiver, at or
before the Closing, of the conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
(a)           Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)           Performance by the Purchasers.  Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price.  The Purchase Price for the Shares and
Warrants shall have been delivered to the Company at the Closing.
 
(e)           Delivery of Transaction Documents.  The Transaction Documents to
which the Purchasers are party shall have been duly executed and delivered by
the Purchasers to the Company.
 
Section 4.2                      Conditions Precedent to the Obligation of the
Purchasers to Close and to Purchase the Shares and Warrants.  The obligation
hereunder of the Purchasers to purchase the Shares and Warrants and consummate
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver, at or before the Closing, of each of the conditions set forth below.
These conditions are for the Purchasers’ sole benefit and may be waived by the
Purchasers at any time in their sole discretion.
 

 
21

--------------------------------------------------------------------------------

 

(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement, the
Warrants and the Registration Rights Agreement shall be true and correct in all
material respects as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)           No Suspension, Etc.  Trading in the Common Stock shall not have
been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. (“Bloomberg”) shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by Bloomberg, nor shall a banking
moratorium have been declared either by the United States or Nevada State
authorities, nor shall there have occurred any national or international
calamity or crisis of such magnitude in its effect on any financial market
which, in each case, in the reasonable judgment of the Purchasers, makes it
impracticable or inadvisable to purchase the Securities.
 
(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company, or any of the officers, directors or affiliates of the
Company, seeking to restrain, prevent or change the transactions contemplated by
this Agreement, or seeking damages in connection with such transactions.
 
(f)           Reservation of Shares of Common Stock.  As of the Closing Date,
the Company shall have reserved out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Preferred Shares and
the exercise of the Warrants, a number of shares of Common Stock equal to the
number of Underlying Shares issuable upon conversion of the Preferred Shares and
Warrant Shares issuable upon exercise of the Warrants.
 
(g)           Secretary’s Certificate.  The Company shall have delivered to the
Purchasers a secretary’s certificate, dated as of the Closing Date, as to (i)
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles and the Bylaws, each as in effect at the
Closing, and (iii) the authority and incumbency of the officers of the Company
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.
 

 
22

--------------------------------------------------------------------------------

 

(h)           Officer’s Certificate.  On the Closing Date, the Company shall
have delivered to the Purchasers a certificate of an executive officer of the
Company, dated as of the Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of the Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in this
Section 4.2 as of the Closing Date.
 
(i)           Fees and Expenses.  As of the Closing Date, all fees and expenses
required to be paid by the Company shall have been or authorized to be paid by
the Company as of the Closing Date.
 
(j)           Registration Rights Agreement.  As of the Closing Date, the
parties shall have entered into the Registration Rights Agreement in the Form of
Exhibit D attached hereto.
 
(k)           Certificate of Designation.  As of the Closing Date, the
Certificate of Designation shall have been filed with the Secretary of State of
Nevada.
 
(l)           Legal Opinion.  The Company shall have delivered to the Purchasers
a legal opinion from company counsel, in a form mutually agreed-upon by the
parties, dated as of the Closing Date.
 
(m)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred.
 
 
ARTICLE V
 
Transfer Restrictions; Certificate Legend
 
Section 5.1                      Transfer Restrictions.  The Securities may only
be disposed of in compliance with state and federal securities laws.  In
connection with any transfer of Securities other than pursuant to an effective
registration statement or Rule 144 or to the Company, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights and obligations of a
Purchaser under this Agreement and the Registration Rights Agreement.
 
Section 5.2                      Legend.  Each certificate representing the
Shares, the Warrants and the Warrant Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED
 

 
23

--------------------------------------------------------------------------------

 

UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR LION
BIOTECHNOLOGIES, INC. SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
(a)           The Company acknowledges and agrees that a Purchaser may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and the Registration Rights Agreement and, if required under the terms
of such arrangement, such Purchaser may transfer pledged or secured Securities
to the pledgees or secured parties.  Such a pledge or transfer would not be
subject to approval of the Company and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to the
Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders (as defined in the Registration Rights Agreement)
thereunder.
 
(b)           Certificates evidencing the Common Shares and the Warrant Shares
shall not contain any legend (including the legend set forth in this Section
5.2), (i) while a registration statement covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Common
Shares or Warrant Shares pursuant to Rule 144, (iii) if such Common Shares or
Warrant Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Common Shares and Warrant Shares and without volume or
manner-of-sale restrictions, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to its transfer agent
promptly if required by the transfer agent to effect the removal of the legend
hereunder.  If all or any portion of a Warrant is exercised at a time when there
is an effective registration statement to cover the resale of the Warrant
Shares, or if the Common Shares or Warrant Shares may be sold under Rule 144 and
the Company is then in compliance with the current public information required
under Rule 144, or if the Common Shares or Warrant Shares may be sold under Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Common Shares or Warrant
Shares or if such legend is not otherwise required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the Commission) then such Common Shares and Warrant
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 5.2(b), it
will, no later than three trading days following the delivery by a Purchaser to
the Company or the transfer agent of a certificate representing the Common
Shares or Warrant Shares, as the case may be, issued with a restrictive
 

 
24

--------------------------------------------------------------------------------

 

legend (such third trading day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such shares that is
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Article 5.  Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System as directed by such
Purchaser.  If a Purchaser shall make a sale or transfer of any Common Shares or
Warrant Shares either pursuant to (x) Rule 144 or (y) a registration statement,
and in each case shall have delivered to the Company or the Company’s transfer
agent the certificate representing the applicable Common Shares or Warrant
Shares containing a restrictive legend which are the subject of such sale or
transfer and a representation letter in customary form (the date of such sale or
transfer and delivery being the “Share Delivery Date”) and (1) the Company shall
fail to deliver or cause to be delivered to such Purchaser a certificate
representing such Common Shares or Warrant Shares that is free from all
restrictive or other legends by 6:00 p.m. (New York City time) on the third
trading day on which the Common Stock is listed or quoted for trading following
the Share Delivery Date and (2) following such third trading day after the Share
Delivery Date and prior to the time such Common Shares or Warrant Shares are
received free from restrictive legends, the Purchaser, or any third party on
behalf of such Purchaser, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
such Common Shares, Underlying, Shares or Warrant Shares (a “Buy-In”), then, in
addition to any other rights available to the Purchaser under the Transaction
Documents and applicable law, the Company shall pay in cash to the Purchaser
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by such Purchaser as a result of the sale to which such Buy-In
relates. The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
 
Section 5.3                      Compliance With Sales Provisions.  Each
Purchaser, severally and not jointly with the other Purchasers, agrees with the
Company that such Purchaser will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in Section 5.2 is predicated upon the Company’s reliance
upon this understanding.
 
 
ARTICLE VI
 
Termination
 
Section 6.1                      Termination by Mutual Consent.  This Agreement
may be terminated at any time prior to the Closing Date:
 

 
25

--------------------------------------------------------------------------------

 

(a)           by the mutual written consent of the Company and the Purchasers
who subscribed for a majority of the Securities (on an as-converted basis); and
 
(b)           by the Company or a Purchaser (as to itself but no other
Purchaser) upon written notice to the other, if the Closing shall not have taken
place by 5:30 p.m. Eastern time on November __, 2013; provided, that the right
to terminate this Agreement under this Section 6.1(b) shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.
 
Section 6.2                      Effect of Termination.  In the event of
termination by the Company or the Purchasers, written notice thereof shall
forthwith be given to the other party and the transactions contemplated by this
Agreement shall be terminated without further action by any party.  If this
Agreement is terminated as provided in Section 6.1 herein, this Agreement shall
become void and of no further force and effect, except for Sections 7.2, 8.1 and
8.2, and Article VII herein. Nothing in this Section 6.2 shall be deemed to
release the Company or any Purchaser from any liability for any breach under
this Agreement, or to impair the rights of the Company or such Purchaser to
compel specific performance by the other party of its obligations under this
Agreement.
 
 
ARTICLE VII
 
Miscellaneous
 
Section 7.1                      Fees and Expenses.  Each party shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however, that the Company shall pay all fees and expenses (including attorneys’
fees and expenses) incurred by the Purchasers in connection with the
preparation, negotiation, execution, delivery and performance of this Agreement
and the other Transaction Documents and the transactions contemplated thereunder
up to an aggregate maximum of $50,000, regardless of whether or not the Closing
occurs (unless the failure of the Closing to occur is a result of a breach by
any Purchaser of this Agreement, in which event the Company shall not be
required to pay any of such fees or expenses). In addition, the Company shall
pay all reasonable fees and expenses incurred by the Purchasers in connection
with any amendments, modifications or waivers of this Agreement or any of the
other Transaction Documents or incurred in connection with the enforcement of
this Agreement and any of the other Transaction Documents, following a breach by
the Company of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys’ fees, disbursements and
expenses.
 
Section 7.2                      Indemnification of Purchasers.  Subject to the
provisions of this Section 7.2, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of
 

 
26

--------------------------------------------------------------------------------

 

the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, shareholders, agents, members, partners or employees (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
Persons (each, a “Purchaser Party”) harmless from any and all losses that any
such Purchaser Party may suffer or incur as a result of or relating to (a) any
material breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Purchaser Parties in any
capacity, or any of them or their respective affiliates, by any stockholder of
the Company who is not an affiliate of such Purchaser Parties, with respect to
any of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser Parties may have with any such stockholder or any
violations by such Purchaser Parties of state or federal securities laws or any
conduct by such Purchaser Parties which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction
Documents.  The indemnification required by this Section 7.2 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.
 
Section 7.3                      Specific Enforcement; Consent to Jurisdiction.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 

 
27

--------------------------------------------------------------------------------

 

(b)           The Company and each Purchaser (i) hereby irrevocably submit to
the non-exclusive jurisdiction of the United States District Court sitting in
the Southern District of New York and the courts of the State of New York
located in the City of New York, for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby, and
(ii) hereby waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. The
Company and each Purchaser consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7.3 shall affect or limit any right to serve process in any other
manner permitted by law. The Company and the Purchasers hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
the Shares, this Agreement, the Registration Rights Agreement or the Warrants,
shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.
 
Section 7.4                      Entire Agreement; Amendment.  This Agreement
and the Transaction Documents contain the entire understanding and agreement of
the parties with respect to the matters covered hereby and, except as
specifically set forth herein or in the other Transaction Documents, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters, and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein. No provision of this Agreement may be waived or amended other
than by a written instrument signed by the Company and the holders of at least a
majority in interest of the then-outstanding Shares, and no such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Shares then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents or holders of Shares, as the
case may be.
 
Section 7.5                      Notices.  Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telecopy or facsimile
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received), or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:
 
 
28

--------------------------------------------------------------------------------

 
If to the Company:
Lion Biotechnologies, Inc.
Attention:  Dr. Manish Singh, Ph.D.
      President & Chief Executive Officer
21900 Burbank Boulevard, 3rd Floor
Woodland Hills, California 91367
Facsimile:                   (818) 475-5194
Telephone:        (818) 992-3126
 
with copies (which copies shall not constitute notice to the Company) to:
TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, California 90067-2367
Attention: Istvan Benko
Facsimile:                   (310) 201-4746
Telephone:                 (310) 553-4441
 
If to any Purchaser:
At the address of such Purchaser set forth on
Exhibits A-1 and A-2 to this Agreement.
 
with copies (which copies shall not constitute notice to any Purchaser) to:
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, New Jersey 08540
Attention: Emilio Ragosa
Facsimile:                   (609) 919-6701
Telephone:                 (609) 919-6600
 



 
29

--------------------------------------------------------------------------------

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.6                      Waivers.  No waiver by any party of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any  such right accruing to it thereafter.
 
Section 7.7                      Headings; Interpretation.  The article, section
and subsection headings in this Agreement are for convenience only and shall not
constitute a part of this Agreement for any other purpose and shall not be
deemed to limit or affect any of the provisions hereof.  The interpretation of
this Agreement shall not be affected by the party who drafted this Agreement,
and all parties waive any statute, legal decision, or common law principle that
would require interpretation of any ambiguities in this Agreement against the
party that drafted this Agreement.
 
Section 7.8                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
assigns. After the Closing, the assignment by a party to this Agreement of any
rights hereunder shall not affect the obligations of such party under this
Agreement. After the Closing, the Purchasers may assign the Shares, the Warrants
and their rights under this Agreement and the other Transaction Documents and
any other rights hereto and thereto without the consent of the Company, except
as limited by law or otherwise required in this Agreement.
 

 
30

--------------------------------------------------------------------------------

 

Section 7.9                      No Third Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person (other than indemnified parties, as
contemplated by Article VII).
 
Section 7.10                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to the choice of law provisions. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.11                      Survival.  The representations and warranties
of the Company and the Purchasers shall survive the execution and delivery
hereof and the Closing until the date one year from the Closing Date, and the
agreements and covenants set forth in Articles I, III, V, VII and VIII of this
Agreement shall survive the execution and delivery hereof and the Closing
hereunder.
 
Section 7.12                      Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and shall become effective when counterparts have been
signed by each party and delivered to the other parties hereto, it being
understood that all parties need not sign the same counterpart.
 
Section 7.13                      Publicity.  The Company agrees that it will
not disclose, and will not include in any public announcement, the names of the
Purchasers without the consent of the Purchasers in accordance with Section 8.3,
which consent shall not be unreasonably withheld or delayed, or unless and until
such disclosure is required by law, rule or applicable regulation, and then only
to the extent of such requirement.
 
Section 7.14                      Severability.  The provisions of this
Agreement are severable and, in the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.
 
Section 7.15                      Further Assurances.  From and after the date
of this Agreement, upon the request of the Purchasers or the Company, the
Company and each Purchaser shall execute and deliver such instruments, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement, the
Warrants and the Registration Rights Agreement.
 
Section 7.16                      Independent Nature of Purchasers’ Obligations
and Rights.  The obligations of each Purchaser under any Transaction Document
are several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any
 

 
31

--------------------------------------------------------------------------------

 

Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Purchaser confirms that it has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
Section 7.17                      Payment Set Aside. To the extent that the
Company makes a payment or payments to any Purchaser pursuant to any Transaction
Document or a Purchaser enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
Section 7.18                      Liquidated Damages.  The Company’s obligations
to pay any partial liquidated damages or other amounts owing under the
Transaction Documents is a continuing obligation of the Company and shall not
terminate until all unpaid partial liquidated damages and other amounts have
been paid notwithstanding the fact that the instrument or security pursuant to
which such partial liquidated damages or other amounts are due and payable shall
have been canceled.
 
Section 7.19                      Replacement of Securities.  If any certificate
or instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.
 
[Remainder of page intentionally left blank.  Signature pages to follow.]
 

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 

 

 
LION BIOTECHNOLOGIES, INC.
 
 
By:  /s/ Manish Singh                                                      
Name:            Manish Singh, Ph.D.
Title:              President and Chief Executive Officer



[Signatures continued on the following pages]

[Company signature page to Securities Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

ROTH Capital Partners, LLC hereby confirms the representations and warranties
set forth in Section 2.3 of the Agreement.
 



 
ROTH CAPITAL PARTNERS, LLC
 
 
By:                         /s/ Michael Margolis       
Name:            Michael Margolis, R.Ph.
Title:              Managing Director



 


 


[Signatures of Purchasers to follow on next pages.]
 

[Placement Agent signature page to Securities Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 


   
“PURCHASER”
___________________________________
(Printed name of Purchaser)
By:                                                                
Name:                                                               
Title:                                                                
Check box of Shares to be purchased:
Common Share:  [   ]
Preferred Share:  [   ]
Purchase Price: $_______________
Address for Notice:
______________________________
______________________________
(Print address)
Telephone: _____________________
Facsimile:______________________
E-mail:_________________________
 
   
Delivery Instructions:
(if different than above)
 
c/o  _______________________________
 
Street:   ____________________________
 
City/State/Zip: ______________________
 
Attention: __________________________
 
Telephone No.: ____________________________




[Purchaser signature page to Securities Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1(a)
 
The Company’s qualification to conduct business in California has been forfeited
for failure to file its California Franchise or Income Tax Return (Form 100) for
the 2009 tax year.  The Company has filed all California franchise tax returns
for the 2010, 2011 and 2012 tax years; however, prior management failed to file
the required tax return for 2009.  On October 28, 2013, the Company filed the
required 2009 tax return. No taxes are due under the 2009 tax return.  The
Company has been informed by California Franchise Tax Board that the 2009 tax
return will be processed within the next three weeks, at which time, the Company
has been informed, its qualification to conduct business in California will be
reinstated.
 
SCHEDULE 2.1(c)
 
Capitalization
 
Common stock: $0.000041666 par value; 150,000,000 shares authorized; 15,093,812
shares issued and outstanding as of October 30, 2013.
 
Preferred stock: $0.0001 par value, 50,000,000 shares authorized; no shares of
preferred stock were issued or outstanding as of October 30, 2013.
 
Stock Options: Stock options to purchase 68,750 shares of Common Stock were
outstanding as of October 30, 2013.
 
Warrants: Warrants to purchase 1,000 shares of Common Stock were issued and
outstanding as of October 30, 2013.
 
Common Stock that may be issued: As disclosed in the Form 10-K filed with the
Securities and Exchange Commission on September 23, 2013, the Company has agreed
to issue up to 400,000 shares of Common Stock, for no additional consideration,
to Alpha Capital Anstalt at any time upon the request of Alpha Capital
Anstalt.  On May 6, 2013, Alpha Capital Anstalt paid the Company $400,000 for
the right to receive these shares.  Alpha Capital Anstalt is prohibited from
exercising its right to receive these 400,000 shares if such issuance would
result in Alpha Capital Anstalt owning beneficially more than 9.99% of the
outstanding shares of our Common Stock as determined under Section 13(d) of the
Securities Exchange Act of 1934.
 
Commitments to Issue Additional Shares
 
On July 24, 2013, the Company entered into an Agreement and Plan of Merger (the
“Merger Agreement”) with Lion Biotechnologies, Inc., a Delaware corporation
(“Lion”), and Genesis Biopharma Sub, Inc., a Delaware corporation and newly
formed merger subsidiary wholly owned by the Company (“Merger Sub”).  Under the
terms of the Merger Agreement, Lion’s stockholders received, in exchange for all
of their issued and outstanding shares of common stock, an aggregate of
1,340,000 shares of Common Stock, as well as the ability to receive an
additional 1,350,000 shares of Common Stock upon the achievement of certain
milestones.  These additional shares are issuable as follows:  (i)  Until July
24, 2014, for each $1,000,000 of gross proceeds received by the Company from any
financings or licensing or other similar transactions, the Lion stockholders
shall receive an aggregate of 45,000 shares of
 

 

 
 
 

--------------------------------------------------------------------------------

 

Common Stock, up to a maximum of 675,000 shares of Common Stock (provided,
however, that any equity financing amounts received by the Company from Alpha
Capital Anstalt, Ayer Capital Partners Master Fund, L.P., Bristol Investment
Fund, Ltd., or any of the foregoing entity’s affiliates, shall not count towards
the achievement of the foregoing financing earn-out); and (ii) Until January
2015, in the event that (i) the closing price per share of Common Stock equals
or exceeds $4,00, as appropriately adjusted for any stock split, reverse stock
split, recapitalization or the like, and (ii) $100,000 of Common Stock is traded
for any ten (10) out of thirty (30) consecutive trading days, as determined in
good faith by a majority of the Board of Directors of Genesis, the Lion
stockholders shall receive an aggregate of 675,000 shares of Genesis Common
Stock.
 
Registration Rights
 
None
 
Anti-Dilution
 
On May 22, 2013 the Company entered into an Exchange Agreement and into a Stock
Purchase Agreement (collectively, the “Restructuring Agreements”) with certain
of its securityholders.  Pursuant to the Restructuring Agreements, the Company
agreed that, up to and including such time as the Company has received an
aggregate of at least $6,000,000 through one or more sales of debt or equity
securities of the Company, if it issues any additional capital stock of the
Company for a consideration per share less than $1.00 per share (each a
“Qualifying Issuance”), then each investor who is a party to the Restructuring
Agreements shall, concurrently with each such Qualifying Issuance and without
any further consideration, receive such number of shares of Common Stock of the
Company (the “Additional Issuance”) such that the aggregate per share
consideration received by the Company for the sum of the (a) aggregate
Additional Issuances from all prior Qualifying Issuances (including the
Qualifying Issuance triggering such applicable Additional Issuance), (b) the
Exchange Shares/Repricing Shares and (c) Investment Shares (as such terms are
defined in the Restructuring Agreements) shall equal the consideration per share
of the triggering Qualifying Issuance.  Notwithstanding the foregoing, no
investor shall be entitled to any Additional Issuances after such time as the
Company has received an aggregate of at least $6,000,000 through sales of debt
or equity securities of the Company (including any prior Qualifying Issuances).
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1(n)
 
The Company engaged ROTH Capital Partners, LLC (“ROTH”) as its lead placement
agent in connection with the transactions contemplated by this Agreement.  The
Company has agreed to pay ROTH, in cash, a fee equal to 7% of gross proceeds
received by the Company at the closing, and (ii) to issue to ROTH a Common Stock
purchase warrant to purchase a number of shares equal to 7% of the number of
shares of the Company’s Common Stock sold under this Agreement.  Other
registered broker-dealers may also receive placement agent fees in connection
with the transactions contemplated hereby, which fees may be paid by ROTH or
paid directly by the Company.
 


 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
LIST OF PURCHASERS OF COMMON SHARES
 
Name and Addresses of Purchasers
Number of Common Shares Purchased
Number of Warrants Purchased
Dollar Amount of Purchase Price
                                                                               
                       




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
LIST OF PURCHASERS OF PREFERRED SHARES
 
Name and Addresses of Purchasers
Number of Preferred Shares Purchased
Number of Warrants Purchased
Dollar Amount of Purchase Price
                                                                               
                       




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF WARRANT
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF
CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES AND PRIVILEGES OF SERIES A
CONVERTIBLE PREFERRED STOCK


 
